1
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Bernauer, Sr.,            :
                                 :
                      Petitioner :
                                 :
         v.                      : No. 943 C.D. 2020
                                 : Submitted: July 2, 2021
Tinicum Township (Workers’       :
Compensation Appeal Board),      :
                                 :
                      Respondent :



BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge1
                HONORABLE MICHAEL H. WOJCIK, Judge
                HONORABLE J. ANDREW CROMPTON, Judge2


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                             FILED: January 25, 2022


                Robert Bernauer, Sr. (Claimant) petitions for review of an order of the
Workers’ Compensation Appeal Board (Board) that affirmed a decision of the
Workers’ Compensation Judge (WCJ) denying and dismissing Claimant’s claim
petition upon determining that Claimant failed to sustain his burden of proving
entitlement to benefits for his alleged occupational disease and disfigurement under

       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.

       2
         The Court reached the decision in this case prior to the conclusion of Judge Crompton’s
service on the Commonwealth Court.
the Workers’ Compensation Act (Act).3 Claimant contends that the Board deviated
from its standard of review by making its own findings of fact to deny Claimant’s
claim after concluding that the WCJ erred by denying the claim based on the
doctrines of res judicata and collateral estoppel. Claimant also contends that the
Board erred by misinterpreting a firefighter’s burden of proof under the Act by
requiring proof of wage loss, disfigurement, or unpaid medical expenses. For the
reasons that follow, we reverse and remand.


                                       I. Background
               The following is a brief procedural history of the litigation preceding
the present appeal. On November 21, 2012, Claimant filed an initial claim petition
(First Claim Petition) alleging that on June 1, 2008, he sustained an injury in the
nature of buccal cavity cancer, on the right side of his mouth, from exposure to
chemicals in his volunteer service as a firefighter and fire marshal with Tinicum
Township (Employer). Claimant sought payment of total disability benefits as of
June 1, 2008, and medical bills. Claimant later amended the First Claim Petition to
indicate that a month of disability was at issue and to include a disfigurement claim
for loss of teeth and facial changes. Employer filed a timely answer denying all of
the material allegations.
               Following a hearing, by decision and order circulated on October 10,
2014, the WCJ granted the First Claim Petition. The WCJ concluded that Claimant
met his burden of proof and ordered payment of total disability benefits from
September 17, 2008, to October 5, 2008, at which time she suspended benefits, and
reimbursement of medical bills plus interest. The WCJ also awarded disfigurement


      3
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4; 2501-2710.
                                               2
benefits for 50 weeks. Employer appealed.
             By decision and order dated August 26, 2016, the Board remanded the
matter to the WCJ for a determination of whether Claimant’s notice was timely under
Section 311 of the Act, 77 P.S. §631 (providing that a claimant must provide notice
within 120 days of either the date of the injury or the date at which the claimant
knows, or by the exercise of reasonable diligence should know, of the existence of
the injury and its possible relationship to his employment). No additional hearings
were held. By decision and order dated November 29, 2016, the WCJ found timely
notice and again granted Claimant’s First Claim Petition by awarding a closed period
of total disability benefits and disfigurement benefits. Employer again appealed.
             On appeal, the Board determined that Claimant did not meet his
evidentiary burden by failing to introduce Pennsylvania Fire Information Reporting
System (PennFIRS) reports to show that occupational exposure was a substantial
contributing factor to his disease. The Board also determined that Claimant did not
provide timely notice of his injury to Employer. By decision dated March 19, 2018,
the Board reversed the decision and order of the WCJ granting Claimant’s First
Claim Petition. Claimant did not file any further appeal from this decision, thereby
making the decision final.
             On June 25, 2018, Claimant filed a second claim petition (Second
Claim Petition), which is the subject of this appeal. In the Second Claim Petition,
Claimant similarly alleged that on June 1, 2008, he sustained an injury in the nature
of buccal cavity cancer, on the left side of his mouth, which was diagnosed in 2016,
from exposure to chemicals in his volunteer service as a firefighter and fire marshal
with Employer. Claimant sought payment of total disability benefits as of January
1, 2018, and ongoing, in addition to medical bills and disfigurement benefits. As for


                                         3
notice, Claimant alleged that he provided notice to Employer on June 25, 2018, “[b]y
filing this petition after learning, for the first time, from Dr. Tee Guidotti[, M.D. (Dr.
Guidotti),] that his cancer is substantially increased among firefighters such that
benefits may be claimed pursuant to [S]ection 108(n) [of the Act, added by the Act
of October 17, 1972, P.L. 930, 77 P.S. §27.1(n)]. [Employer] was also notified of
the work[-]related nature of the cancer in a prior litigation.” Certified Record (C.R.)
at 7.4 Employer filed a timely answer denying all of the material allegations, and
asserting that the new claim petition was barred by the statute of limitations, notice
and/or res judicata, and collateral estoppel. A hearing before the WCJ ensued.
              At the hearing, Claimant offered the hearing transcript of his testimony
from the January 16, 2013 hearing before the WCJ regarding the First Claim Petition
and his testimony taken on August 22, 2018, regarding the Second Claim Petition.
Claimant testified that he joined the volunteer fire service in 1956. Claimant
documented exposures to smoke, soot, and diesel emissions throughout various
phases of firefighting during his many years of service. Claimant acknowledged the
prior litigation and testified that he was cancer free in 2013. He continued his
volunteer fire service through 2015, with exposure to smoke, soot, and debris. In
2015, John Ridge, M.D. (Dr. Ridge), a surgical oncologist, found a new spot in
Claimant’s mouth, which was diagnosed as a new cancer in 2016. In 2016, Claimant
underwent surgical treatment and missed six weeks of work from his full-time job
with the Tinicum Township Wastewater Treatment Plant (Plant), in which he
worked 40 hours a week at a rate of $49.50 an hour. Claimant retired from full-time
employment on June 1, 2018, and presently works at the Plant on a part-time basis
as a contract employee at 24 hours per week. Claimant continues to require

       4
        Because the Certified Record was filed electronically and was not paginated, the page
numbers referenced in this opinion reflect electronic pagination.
                                             4
treatment for his mouth cancer, which includes reconstruction of his mouth
following surgical treatment.
             Claimant testified that he received a copy of Dr. Guidotti’s report
regarding the relation of buccal cavity cancer to his fire service. The report noted
that fire service exposure substantially increases the risk of developing buccal cavity
cancer. Claimant testified that he was unaware of the risk or connection prior
thereto.
             Claimant also offered the testimony of Dr. Guidotti, who is board
certified in internal, pulmonary, and occupational medicine. Dr. Guidotti testified
that he reviewed Claimant’s medical records and testimony. Dr. Guidotti noted
Claimant’s long history of fire service and exposure to multiple International
Agency for Research on Cancer (IARC) Group I carcinogens. He testified that
Claimant had a specific type of mouth cancer in September 2008, for which he
received surgical treatment, and then returned to work as a firefighter. In 2016,
Claimant was diagnosed with another oral cancer. Both cancers were buccal
squamous cell carcinomas. Dr. Guidotti testified that Claimant’s 2016 cancer
diagnosis was most likely a second and different cancer. Dr. Guidotti conducted a
general causation assessment regarding the incidence of buccal cavity cancer among
firefighters and opined that firefighters have a substantial elevation in the risk of
buccal cavity cancer from the general population. Dr. Guidotti specifically opined
that Claimant’s 2016 buccal cavity cancer diagnosis was related to his decades of
fire service exposure.
             In opposition, Employer presented the deposition testimony of Alan
Lippman, M.D. (Dr. Lippman), who is board certified in internal medicine and
medical oncology, as well as documents related to the prior litigation, including


                                          5
Claimant’s First Claim Petition and the WCJ’s November 29, 2016 decision and
order. Dr. Lippman testified that he reviewed Claimant’s testimony and medical
records, as well as Dr. Guidotti’s report. He testified that Claimant had a chronic
oral cavity condition called “leukoplakia” and that this was the principal cause of his
cancer. He agreed that Claimant’s 2016 cancer diagnosis was a new incident of
cancer, separate and distinct from the 2008 diagnosis. Reproduced Record (R.R.) at
296a-97a. Although Dr. Lippman agreed that exposure to smoke, soot, and diesel
exhaust in the course of firefighting may lead to buccal cavity cancer, he noted that
he was not provided with any information regarding the number of events where
Claimant was actually exposed to such carcinogens. R.R. at 296-98a. Dr. Lippman
testified that Claimant’s first cancer made him more susceptible to the second
cancer. R.R. at 299a.
             The WCJ found the testimony of Claimant and Dr. Guidotti credible
and accepted Dr. Guidotti’s opinions over those expressed by Employer’s expert,
Dr. Lippman. The WCJ specifically accepted their testimony as credible regarding
the nexus between Claimant’s firefighting duties and the development of his cancer.
The WCJ explained:

             Dr. Guidotti is credible and persuasive because cited
             studies during Dr. Guidotti’s testimony support his
             opinions, because Dr. Guidotti has remarkable credentials
             as an expert and for the determination of the medical
             issues in this litigation, because statements in []
             Claimant’s medical records for the most part support Dr.
             Guidotti’s opinions and findings, and because Dr. Guidotti
             gave rational explanations for his opinions.
WCJ Op., 5/28/19, Finding of Fact (F.F.) No. 12. The WCJ rejected Dr. Guidotti’s
testimony regarding the date of Claimant’s new cancer in 2016, finding instead that
the cancer was discovered in 2015 based upon Claimant’s testimony and medical

                                          6
records. Id. Although the WCJ found Dr. Lippman credible to an extent, she found
Dr. Guidotti more credible and persuasive with respect to Claimant’s firefighting
activities as the cause of Claimant’s cancer. F.F. No. 14.
             Notably, the WCJ found that Claimant underwent surgeries for the new
cancer and continues to receive treatment for the reconstruction of his mouth by Dr.
Ridge. Claimant has out-of-pocket expenses for the recent cancer treatment. A
health insurance carrier paid bills for portions of his cancer surgeries. Claimant
missed time from work, specifically about two weeks for the first surgery in 2015,
and four weeks after an additional surgery in 2016, on unspecified dates in the
record. The WCJ further found that the 2008 surgery disfigured Claimant, and
specifically noted a droop in the left side of his mouth and jaw. However, the WCJ
found that Claimant offered no medical evidence during the litigation of the Second
Claim Petition to prove the permanency of the alleged disfigurement following the
2015-2016 surgeries. F.F. No. 5.
             Despite accepting Claimant’s evidence and making findings in
Claimant’s favor, the WCJ concluded that Claimant failed to establish entitlement
to relief under Section 108(n) of the Act. In support, the WCJ found that Claimant’s
Second Claim Petition was barred. The WCJ explained that Claimant knew of his
new buccal cavity cancer in February 2015, with a relationship to a work injury of
2008, as well as the alleged disfigurement after the surgery in 2016, during the
litigation of the First Claim Petition and did not amend his claim to include the same.
The WCJ reasoned that Claimant’s Second Claim Petition “should be and is barred
by technical res judicata and collateral estoppel.” F.F. No. 11(f). Thus, by decision
and order circulated on May 28, 2019, the WCJ denied Claimant’s Second Claim
Petition.


                                          7
              Claimant appealed to the Board. The Board found that the WCJ erred
in concluding that the Second Claim Petition was barred as a matter of law. The
Board explained that the WCJ rendered her original decision in 2014, on the First
Claim Petition, prior to the onset of the new cancer. Although the case was
remanded to the WCJ in 2016, and another determination followed, the remand was
limited to the issue of notice. Claimant could not have presented a new claim for a
new cancer occurring in 2015 or 2016, at the time of the original litigation.
              Nevertheless, the Board determined that the WCJ correctly denied the
Second Claim Petition because Claimant failed to establish entitlement to relief
under the Act. Although Claimant established a nexus between his cancer and fire
service exposure, the Board explained that he failed to present any evidence
regarding wage loss, unpaid medical expenses, or disfigurement to support an award.
By decision dated September 24, 2020, the Board affirmed the WCJ’s decision
denying Claimant’s Second Claim Petition. Claimant’s petition for review is now
before us.5

                                          II. Issues
              On appeal, Claimant contends that the Board erred and deviated from
its standard of review by making its own findings of fact to deny Claimant’s Second
Claim Petition. Although the Board correctly concluded that the WCJ committed
an error of law by denying the Second Claim Petition based on the doctrines of res

       5
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated. Department of Transportation v. Workers’ Compensation Appeal Board
(Clippinger), 38 A.3d 1037, 1042 n.3 (Pa. Cmwlth. 2011). As to questions of law, our standard of
review is de novo and our scope of review is plenary. Pitt Ohio Express v. Workers’ Compensation
Appeal Board (Wolff), 912 A.2d 206, 207 (Pa. 2006).


                                               8
judicata and collateral estoppel, it erred by affirming the denial on other grounds. In
so doing, Claimant argues that the Board misinterpreted Claimant’s burden of
proving his cancer claim under Sections 108(n) and 301(c)(2) of the Act,
77 P.S. §§27.1(n) and 411(2) (relating to occupational diseases), by requiring
evidence of wage loss, disfigurement, or unpaid medical expenses in order to
establish an entitlement to compensation.6

                                       III. Discussion
                       A. Res Judicata and Collateral Estoppel
              We begin by examining whether the WCJ erred in applying the
doctrines of res judicata and collateral estoppel because this issue is intertwined with
Claimant’s standard of review challenge. The doctrines of res judicata and collateral
estoppel are applicable in agency appeals, including workers’ compensation appeals.
Hebden v. Workmen’s Compensation Appeal Board (Bethenergy Mines, Inc.),
632 A.2d 1302, 1304 (Pa. 1993); Lindermuth v. Workers’ Compensation Appeal
Board (Strishock Coal Co.), 134 A.3d 111, 125 (Pa. Cmwlth. 2016). As this Court
has explained:

              Res judicata encompasses two related, but distinct
              principles: technical res judicata and collateral estoppel.
              Technical res judicata provides, where a final judgment on
              the merits exists, a future lawsuit on the same cause of
              action is precluded. Collateral estoppel acts to foreclose
              litigation in a subsequent action where issues of law or fact
              were litigated and necessary to a previous judgment.

       6
         Claimant also contends that he has established entitlement to benefits under Section
301(c)(1) of the Act, 77 P.S. §411(1). However, Claimant did not raise this claim in the Second
Claim Petition, before the WCJ, in his appeal to the Board, or in his Petition for Review in this
Court. Consequently, this issue is waived. See Riley v. Workers’ Compensation Appeal Board
(DPW/Norristown State Hospital), 997 A.2d 382, 387-88 (Pa. Cmwlth. 2010); McGaffin v.
Workers’ Compensation Appeal Board (Manatron, Inc.), 903 A.2d 94, 101 (Pa. Cmwlth. 2006).
                                               9
             [Where applicable], collateral estoppel bars a subsequent
             lawsuit where (1) an issue decided in a prior action is
             identical to one presented in a later action; (2) the prior
             action resulted in a final judgment on the merits; (3) the
             party against whom collateral estoppel is asserted was a
             party to the prior action, or is in privity with a party to the
             prior action; and (4), the party against whom collateral
             estoppel is asserted had a full and fair opportunity to
             litigate the issue in the prior action.
J.S. v. Department of Human Services, 221 A.3d 333, 341 (Pa. Cmwlth. 2019)
(quoting C.J. v. Department of Public Welfare, 960 A.2d 494, 499 (Pa. Cmwlth.
2008) (citations omitted)).
             Here, Employer’s res judicata and collateral estoppel arguments were
premised upon the fact that, while the First Claim Petition was pending before the
WCJ, Claimant knew of his new cancer diagnosis and its relationship to his
occupational exposures yet did not include this injury in his original claim; and
Claimant’s Second Claim Petition contains identical allegations included in the First
Claim Petition and constitutes an attempt to relitigate the original claim. The WCJ
agreed and determined that Claimant’s Second Claim Petition was barred by the
doctrines of res judicata and collateral estoppel. However, a review of the procedural
timeline and Claimant’s allegations confirms the error of this conclusion.
             Claimant filed his First Claim Petition in November 2012, alleging that
he sustained an injury in June 2008 in the nature of buccal cavity cancer, on the right
side of his mouth, from exposure to chemicals in his volunteer service as a firefighter.
The WCJ initially granted the First Claim Petition by decision dated October 10,
2014.   In August 2016, the Board remanded the matter to the WCJ for a
determination regarding notice. No additional hearings were held. By decision and
order dated November 29, 2016, the WCJ found timely notice and again granted


                                           10
Claimant’s First Claim Petition. However, on further appeal, the Board determined
that Claimant did not provide timely notice or otherwise meet the requirements of
the Act. By decision dated March 19, 2018, the Board reversed the decision and
order of the WCJ granting Claimant’s First Claim Petition. Meanwhile, Claimant’s
doctor detected a white spot on the left side of his mouth in 2015 that was later
diagnosed as buccal cavity cancer in 2016. Claimant filed the Second Claim Petition
in June 2018. Although Claimant’s second cancer diagnosis occurred during the
pendency of the first proceeding, the WCJ had already issued a final judgment
regarding the existence of a work-related injury in 2014, prior to the new cancer
discovery. The additional remand proceedings before the WCJ were limited to the
notice issue. Therefore, Claimant did not have an opportunity to litigate the new
cancer in the prior action. Furthermore, both Drs. Guidotti and Lippman agreed that
the second onset of buccal cavity cancer was a new and separate injury from the
prior cancer. We, therefore, conclude that the Board correctly determined that the
WCJ erred by denying Claimant’s Second Claim Petition based on the doctrines of
res judicata and collateral estoppel.


                    B. Standard of Review & Burden of Proof
             Claimant argues that although the Board correctly determined that his
claim was not barred, the Board deviated from its standard of review by making its
own findings of fact contrary to those made by the WCJ and applying an incorrect
burden of proof in denying the Second Claim Petition.
             The WCJ, as the ultimate fact-finder in workers’ compensation cases,
“has exclusive province over questions of credibility and evidentiary weight . . . .”
A & J Builders, Inc. v. Workers’ Compensation Appeal Board (Verdi), 78 A.3d 1233,


                                         11
1238 (Pa. Cmwlth. 2013) (quoting Anderson v. Workers’ Compensation Appeal
Board (Penn Center for Rehab), 15 A.3d 944, 949 (Pa. Cmwlth. 2010)). The WCJ’s
authority over questions of credibility, conflicting evidence, and evidentiary weight
is unquestioned. Id. The WCJ may accept or reject the testimony of any witness,
including a medical witness, in whole or in part. Id. The Board, and this Court, are
bound by the WCJ’s findings of fact provided they are supported by substantial
evidence. Lindermuth, 134 A.3d at 125. Neither this Court nor the Board may
disregard a WCJ’s credibility determinations, or substitute findings of fact for those
made by the WCJ.          RAG (Cyprus) Emerald Resources, L.P. v. Workers’
Compensation Appeal Board (Hopton), 912 A.2d 1278, 1286 (Pa. 2007).
             Section 301(c)(2) of the Act defines “injury” to include an
“occupational disease as defined in [S]ection 108 of th[e] [A]ct.” 77 P.S. §411(2).
Section 108 of the Act, 77 P.S. §27.1, sets forth 16 specific categories of
compensable occupational diseases, and includes a “catchall” provision in Section
108(n) of the Act, which provides:

             (n) All other diseases (1) to which the claimant is exposed
             by reason of his employment, and (2) which are causally
             related to the industry or occupation, and (3) the incidence
             of which is substantially greater in that industry or
             occupation than in the general population. . . .
77 P.S. §27.1(n). A claimant who seeks benefits under Section 108(n) must establish
each of the following elements: 1) that he was exposed to the disease by reason of
his employment; 2) that the disease is causally related to his employment; and 3)
that the incidence of the disease is substantially greater in his particular industry or
occupation than in the general population. 77 P.S. §27.1(n); Kozlowski v. Workers’
Compensation Appeal Board (McKeesport Hospital), 764 A.2d 676 (Pa. Cmwlth.
2000).

                                          12
             Our Supreme Court has explained:

             [O]nce a claimant establishes that he suffers from an
             enumerated occupational disease, he is entitled to the
             presumption that the disease arose during the course of
             his employment. The burden then shifts to the employer
             to rebut the presumption with substantial, competent
             evidence. . . . .

City of Philadelphia v. Workers’ Compensation Appeal Board (Kriebel),
29 A.3d 762, 769 (Pa. 2011) (citations omitted) (emphasis added); see Section
301(e) of the Act, added by the Act of October 17, 1972, P.L. 930, 77 P.S. §413 (“if
it be shown that the employe, at or immediately before the date of disability, was
employed in any occupation or industry in which the occupational disease is a
hazard, it shall be presumed that the employe’s occupational disease arose out of and
in the course of his employment, but this presumption shall not be conclusive”).
             As for other elements of the Act that must be met to be eligible for
compensation, this Court has explained:

             Despite language in the Act and case law generally stating
             that eligibility for compensation depends upon proof of
             disability, which is synonymous with earnings loss, our
             [C]ourt has clarified that a claimant suffering from an
             occupational disease is entitled to payment of reasonable
             and necessary medical expenses regardless of whether the
             disease has caused earnings loss.
Young v. Workers’ Compensation Appeal Board (Zinc Corporation of America),
897 A.2d 530, 534-35 (Pa. Cmwlth. 2006), aff’d as modified, 922 A.2d 891 (Pa.
2007) (citations omitted and emphasis added); see DiLaqua v. City of Philadelphia
Fire Department (Workers’ Compensation Appeal Board), __ A.3d __, __
(Pa. Cmwlth., No. 1262 C.D. 2020, filed December 23, 2021) (same); see also
Caffey v. Workers’ Compensation Appeal Board (City of Philadelphia), 185 A.3d

                                          13
437, 446 (Pa. Cmwlth. 2018) (“If [a c]laimant can establish that he sustained an
occupational disease under any applicable provisions of the Act, he is entitled to
payment of his medical bills related to his occupational disease even though he did
not suffer a loss in earnings.”); City of Philadelphia v. Workers’ Compensation
Appeal Board (Cospelich), 893 A.2d 171, 178 (Pa. Cmwlth. 2006) (“Our research
has not revealed any appellate decisional law holding that a claimant suffering from
an occupational disease was not entitled to payment of reasonable and necessary
medical expenses because the disease had not yet caused the claimant to sustain a
loss of earnings.”). “[T]he Act requires an employer to pay for work-related medical
expenses whether or not a loss of earnings has occurred.” DiLaqua, __ A.3d at __,
slip op. at *4.
              Here, the WCJ found that the testimony of Claimant and Dr. Guidotti
credible, particularly regarding the nexus between the buccal cavity cancer and the
work-related cause. The WCJ found that Claimant proved that he was exposed to
smoke, soot, and diesel exhaust in the line of duty, which are IARC carcinogens.
The WCJ also found that buccal cavity cancer is causally related to fire service. The
WCJ credited Dr. Guidotti’s opinion that the incidence of buccal cavity cancer is
substantially greater in the occupation of fire service than in the general population.
Based on these findings, Claimant met the presumption of an occupational disease,
which relieved him from proving that his disease arose out of and in the course of
his employment. See DiLaqua. Employer did not rebut this presumption with
substantial, competent evidence.
              Yet, despite these findings, the WCJ concluded that Claimant did not
prove entitlement to relief under Section 108(n) of the Act upon finding that the
Second Claim Petition “should be and is barred by technical res judicata and


                                          14
collateral estoppel.” F.F. No. 11(f). Although the Board correctly determined that
the WCJ erred in concluding that the claim was barred, the Board affirmed on the
alternate basis that Claimant did not establish all requisite elements to support his
claim citing Inglis House v. Workmen’s Compensation Appeal Board (Reedy), 634
A.2d 592, 595 (Pa. 1993).7
              Specifically, the Board found that Claimant did not present any
evidence of unpaid medical expenses. The Board found that Dr. Guidotti did not
testify regarding dates of disability as a result of the buccal cavity cancer. The Board
further found that Claimant did not provide any evidence that his loss of earning
power was related to his cancer. Board Op., 9/24/20, at 13-14.
              In so doing, the Board applied an incorrect burden and overstepped its
authority by issuing its own findings of fact to support the WCJ’s denial of benefits.
The Board’s findings are contrary to the WCJ’s findings that Claimant missed work
and incurred out-of-pocket medical expenses as a result of the cancer. F.F. No. 5(x),
(z). Notably, the WCJ found that Claimant missed time from work, specifically two
weeks for the first surgery in 2015, and four weeks after the additional surgery in
2016. F.F. No. 5(x); C.R. at 77-78. The WCJ also found that Claimant has out-of-
pocket expenses for the recent cancer treatment and that a health insurance carrier
paid for a portion of Claimant’s cancer surgeries.8 F.F. No. 5(z); C.R. at 78. The
WCJ’s findings are based on Claimant’s testimony, which the WCJ fully credited.
F.F. No. 12. These findings combined with the presumption of occupational disease


       7
          In Inglis House, our Supreme Court held that in a proceeding upon a claim petition, the
claimant bears the burden of proving each and every element necessary to support an award under
the Act, including a loss of earning power. 634 A.2d at 595.

       8
        In fact, Claimant estimated that his out-of-pocket medical expenses are between $17,000
and $18,000. C.R. at 78.
                                               15
support an entitlement to compensation under Section 108(n) of the Act. See
DiLaqua.
                                  IV. Conclusion
            Accordingly, we reverse the Board’s order and remand the matter to the
Board with instructions to remand to the WCJ to render additional findings of fact
regarding the calculation of medical expenses and lost earnings and a final
appealable order.




                                      MICHAEL H. WOJCIK, Judge


Judge Fizzano Cannon did not participate in the decision of this case.




                                        16
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Bernauer, Sr.,            :
                                 :
                      Petitioner :
                                 :
         v.                      : No. 943 C.D. 2020
                                 :
Tinicum Township (Workers’       :
Compensation Appeal Board),      :
                                 :
                      Respondent :



                                     ORDER


             AND NOW, this 25th day of January, 2022, the order of the Workers’
Compensation Appeal Board (Board), dated September 24, 2020, is REVERSED,
and this matter is remanded to the Board to remand to the Workers’ Compensation
Judge for further proceedings consistent with this opinion.
             Jurisdiction relinquished.




                                          __________________________________
                                          MICHAEL H. WOJCIK, Judge